DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,245,236. Although the claims at issue are not identical, they are not patentably distinct from each other because the U.S. Patent No. 11,245,236 discloses the claimed invention except for the modular RF apparatus is configured to expand the number of outputs of the RF portal by adding the RF expansion module while minimizing a spatial footprint of the integrated functional block while allowing suitable access to all ports of the modular RF apparatus.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the U.S. Patent No. 11,245,236 to have the claimed invention except for the modular RF apparatus is configured to expand the number of outputs of the RF portal by adding the RF expansion module while minimizing a spatial footprint of the integrated functional block while allowing suitable access to all ports of the modular RF apparatus for better connection.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 8-13 and 15-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pennypacker (3,676,744).
Regarding claims 8, 15 and 17, Pennypacker discloses a modular Radio Frequency (RF) apparatus comprising: 
an RF portal (10, figure 1) having a top surface, a bottom surface, and a side surface (21) extending from the top surface to the bottom surface, the RF portal including a plurality of RF ports (29 and 30) extending from the side surface; 
an RF expansion module (12, figure 1) configured to be coupled with the RF portal and including a plurality of RF ports (27 and 28) extending from a side surface (15) parallel to the side surface of the RF portal; 
wherein a first connector (47, figure 1) is configured to extend from the top surface of the RF portal, and a second connector (40) is configured to extend from the RF expansion module; wherein the second connector and the first connector are configured to interlock the RF portal and the RF expansion module with one another to create an integrated functional block (figure 2); the first connector is configured to prevent the second connector from being removed from the first connector in a direction perpendicular to the top surface of the RF portal; 
wherein the plurality of ports of the RF portal are configured to extend parallel to the plurality of ports of the interlocked RF expansion module; and 
wherein the modular RF apparatus is configured to expand the number of outputs of the RF portal by adding the RF expansion module while minimizing a spatial footprint of the integrated functional block while allowing suitable access to all ports of the modular RF apparatus.
Regarding claims 9 and 16, figure 2 shows the modular RF apparatus is configured to permit upgrading of the RF portal by adding the RF expansion module without disrupting a cable connector coupled with one of the plurality of ports of the RF portal.
 	Regarding claims 10 and 18, figure 2 shows the RF expansion module is configured to partially overlap the top surface of the RF portal and partially overhang the top surface of the RF portal when the RF expansion module is interlocked with the RF portal such that the side surface of the RF expansion module is above the top surface of the RF portal when viewed in a direction toward the top surface of the RF portal.
Regarding claims 11 and 19, figure 2 shows the side surface of the RF portal and the side surface of the RF expansion module are configured to face in a same direction.
Regarding claims 12 and 20, figure 2 shows the plurality of RF ports of the RF portal includes an input port configured to receive cable network connectivity and a plurality of output ports configured to provide electrical connectivity with at least one broadband device or at least one Multimedia over Coax Alliance (MoCA) device; and wherein the plurality of RF ports of the RF expansion module includes an input port configured to receive electrical connectivity from one of the plurality of output ports of the RF portal and a plurality of output ports configured to provide electrical connectivity with at least one additional MoCA device.
Regarding claims 13 and 21, figure 1 shows the first connector includes a stem that is configured to extend from the top surface of the RF portal and is terminated by an enlarged head (47).

Allowable Subject Matter
6.	Claims 1-7 are allowed.
7.	Claims 14 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        11/15/22
thanh-tam.le@uspto.gov